Exhibit 10.7
August 12, 2008
Robert L. Tirva
Vice President and Corporate Controller
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Dear Bob:
          Broadcom Corporation considers it essential to its best interests and
those of its shareholders that you be encouraged to remain with the company and
continue to devote your full attention to Broadcom’s business, notwithstanding
the possibility that your employment with Broadcom might end in connection with
or following a Change of Control event defined in Paragraph 1 of the Appendix
(“Change in Control”) to this Letter Agreement (the “Letter Agreement”).
Accordingly, the Compensation Committee of the Broadcom Board of Directors (the
“Compensation Committee”) has selected you as a participant in the special
change in control severance benefit program (the “Program”).
          Capitalized terms not defined in this Letter Agreement are defined in
the revised Appendix attached hereto, which is hereby incorporated as though set
forth in full herein.
          The initial term of your participation in the Program will commence on
August 20, 2008 and will continue through August 19, 2009 (such initial term
together with any renewals thereof, the “Term”). On August 19 of each succeeding
calendar year, the Term shall, without any action by Broadcom or the
Compensation Committee, automatically be extended for one (1) additional year
unless, before any such automatic renewal date, the Compensation Committee, by a
majority vote, expressly determines that the automatic extension for such year
shall not apply.
          Employment with Broadcom is at-will, and Broadcom may unilaterally
terminate your employment with or without “Cause” or in the event of your
“Disability.” You may terminate your employment with or without “Good Reason,”
and your employment will automatically terminate upon your death. Any
termination of your employment by Broadcom or you during the Term (or, if it
extends beyond the Term, during the first twenty-four (24) months following a
Change in Control that occurs during the Term) shall be communicated by a
“Notice of Termination.”
          If a Change in Control is effected during the Term and within
twenty-four (24) months after the effective date of that Change in Control:
          (i) Broadcom unilaterally terminates your employment other than for
Cause or Disability, or
          (ii) you terminate your employment for Good Reason,

 



--------------------------------------------------------------------------------



 



          Broadcom shall make the payments and provide the benefits described
below, provided you were employed on a full-time basis by Broadcom immediately
prior to such termination and, with respect to certain of those benefits, there
is compliance with each of the following requirements (the “Severance Benefit
Requirements”):
          (i) you deliver the general release required under Section 12 of the
attached Appendix (the “Required Release”) within the applicable time period
following your Date of Termination,
          (ii) the Required Release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period,
          (iii) you comply with each of the restrictive covenants set forth in
Subsection (9), and
          (iv) you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
          The payments and benefits to which you will become entitled if all the
Severance Benefits Requirements are satisfied are as follows:
     (1) Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to one (1) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant to Subsection 3(ii) of the attached Appendix due to an
excessive reduction in your base salary, then your rate of base salary
immediately before such reduction) and (B) the average of your actual annual
bonuses for the three calendar years (or such fewer number of calendar years of
employment with Broadcom) immediately preceding the calendar year in which such
termination of employment occurs. Such Cash Severance shall be payable over a
twelve (12)-month period in successive equal bi-weekly or semi-monthly
installments in accordance with the payment schedule in effect for your Base
Salary on your Date of Termination. Subject to the deferral provisions of
Subsection (8) below, the Cash Severance payments will begin on the first
regular pay day, within the sixty (60)-day period measured from the date of your
Separation from Service, on which your Required Release is effective following
the expiration of all applicable revocation periods, but in no event shall such
initial payment be made later than the last business day of such sixty (60)-day
period on which the Required Release is so effective. The installment payments
shall cease once you have received the full amount of your Cash Severance. The
installment payments shall be treated as series of separate payments for
purposes of the final Treasury Regulations under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”). However, the
amount of Cash Severance to which you may be entitled pursuant to the foregoing
provisions of this Subsection (1) shall be subject to reduction in accordance
with Subsection (9) in the event you breach your restrictive covenants under
Subsection (9).

2



--------------------------------------------------------------------------------



 



     (2) Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, whether before or after the date
of this Letter Agreement, that are outstanding on your Date of Termination but
not otherwise fully vested shall be subject to accelerated vesting in accordance
with the following provisions:
     (i) On the date your timely executed and delivered Required Release becomes
effective following the expiration of any applicable revocation period (the
“Release Condition”), you will receive twenty-four (24) months of service
vesting credit under each of your outstanding stock options, restricted stock
units and other equity awards.
     (ii) The portion of each of your outstanding stock options, restricted
stock units and other equity awards that remains unvested after your
satisfaction of the Release Condition will vest in a series of twelve
(12) successive equal monthly installments over the twelve (12)-month period
measured from your Date of Termination (the “Additional Monthly Vesting”),
provided that during each successive month within that twelve (12)-month period
(x) you must comply with all of your obligations under your Confidentiality and
Invention Assignment Agreement with Broadcom that survive the termination of
your employment with Broadcom and (y) you must comply with the restrictive
covenants set forth in Subsection (9). In the event that you violate the
Confidentiality and Invention Assignment Agreement or engage in any of the
activities precluded by the restrictive covenants set forth in Subsection (9),
you shall not be entitled to any Additional Monthly Vesting for and after the
month in which such violation or activity (as the case may be) occurs.
     In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of Termination or (if later) the end of the
one-month period measured from each installment vesting date of that option in
accordance herewith or (B) the applicable expiration date of the maximum ten
(10)-year or shorter option term.
     Upon your satisfaction of the Release Condition, the limited
post-termination exercise period for any other options granted to you by
Broadcom and outstanding on your Date of Termination shall also be extended in
the same manner and to the same extent as your accelerated options.
     The shares of Broadcom Class A common stock underlying any restricted stock
unit award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Subsection (2) shall be issued as follows: The shares
subject to that award that vest upon the satisfaction of the Release Condition
shall be issued within the sixty (60) day period measured from the date of your
Separation from Service, but in no event later than the next regularly-scheduled
share issuance date for that restricted stock unit award (currently, the 5th day
of February, May, August and November each year) following the date of your
Separation from Service on which your Required Release is

3



--------------------------------------------------------------------------------



 



effective, unless subject to further deferral pursuant to the provisions of
Subsection (8) below the (“Initial Issuance Date”), and each remaining share
subject to such restricted stock unit award shall be issued on the next
regularly-scheduled share issuance date for that restricted stock unit award
(currently, the 5th day of February, May, August and November each year)
following the prescribed vesting date for that share in accordance with this
Subsection (2), but in no event earlier than the Initial Issuance Date.
     (3) Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to allow you to obtain
health care, life insurance and disability insurance coverage following your
Date of Termination:
          A. Provided you and your spouse and eligible dependents elect to
continue medical care coverage under Broadcom’s group health care plans pursuant
to the applicable COBRA provisions, Broadcom will make a lump sum cash payment
(the “Lump Sum Health Care Payment”) to you in an amount equal to thirty-six
(36) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain COBRA coverage for yourself, your
spouse and eligible dependents under Broadcom’s employee group health plan at
the level in effect for each of you on such Date of Termination exceeds (ii) the
monthly amount payable at such time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain group health care coverage
at the same level. Broadcom shall pay the Lump Sum Health Care Payment to you on
the earlier of (A) the first business day of the first calendar month, within
the sixty (60)-day period measured from the date of your Separation from
Service, that is coincident with or next following the date on which your
Required Release is effective following the expiration of all applicable
revocation periods or (B) the last business day of such sixty (60) — day period
on which such Required Release is so effective. Notwithstanding the foregoing,
the Lump Sum Health Care Payment shall be subject to the deferred payment
provisions of Subsection (8) below, to the extent such payment exceeds the
applicable dollar amount under section 402(g)(1) of the Code for the year in
which your Separation from Service occurs.
          B. You shall also be entitled to an additional lump sum cash payment
(the “Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to
twelve (12) times the amount by which (i) the monthly cost payable by you, as
measured as of your Date of Termination, to obtain post-employment continued
coverage under Broadcom’s employee group term life insurance and disability
insurance plans at the level in effect for you on such Date of Termination
exceeds (ii) the monthly amount payable at that time by a similarly-situated
executive whose employment with Broadcom has not terminated to obtain similar
coverage. Broadcom shall pay the Lump Sum Insurance Benefit Payment to you
concurrently with the payment of the Lump Sum Health Care Benefit, provided,
however, that the Lump Sum Insurance Benefit Payment shall be subject to the
deferred payment provisions of Subsection (8) below, to the extent such payment,
when added to the Lump Sum Health Care Payment, exceeds the applicable dollar
amount under section 402(g)(1) of the Code for the year in which your Separation
from Service occurs.

4



--------------------------------------------------------------------------------



 



          (4) Additional Payments Broadcom shall, to the extent applicable, pay
you the following amounts, provided you satisfy the Release Condition:
          (i) any cash bonus that was not vested on your Date of Termination
because a requirement of continued employment had not yet been satisfied by you,
but with respect to which the applicable performance goal or goals had been
fully attained as of your Date of Termination (for the avoidance of doubt, a
bonus shall be payable under this clause only to the extent that any performance
criteria with respect to such bonus had been satisfied during the applicable
performance period), and
          (ii) provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.
     Any bonus payments to which you become entitled under clause (i) of this
Subsection (4) shall be paid to you at the same time you are paid your first
Cash Severance installment under Subsection (1), after taking into account any
required deferral under Subsection (8), and any bonus payment to which you may
become entitled under clause (ii) of this Subsection (4) shall also be paid to
you at the same time or (if later) the tenth business day following the date the
Compensation Committee awards you such discretionary bonus.
     The amounts set forth Subsections (5) and (6) below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Subsection (9).
     (5) Accrued Salary, Expenses and Bonus. On your Date of Termination,
Broadcom shall pay you (i) any earned but unpaid base salary through that date
based on the rate in effect at the time the Notice of Termination is given,
(ii) any unreimbursed business expenses incurred by you, and (iii) any cash
bonus that had been fully earned and vested (i.e., for which the applicable
performance period and any service requirements for vesting had been fully
completed) on or before the Date of Termination, but which had not been paid as
of the Date of Termination (for the avoidance of doubt, any such bonus shall be
payable only to the extent the applicable performance criteria had been
satisfied during the applicable performance period). However, any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs or arrangements subject to Section 409A that remain unpaid on your Date
of Termination shall be paid at such time and in such manner as set forth in
each applicable plan or agreement governing the payment of those deferred
amounts, subject, however, to the deferred payment provisions of Subsection
(8) below

5



--------------------------------------------------------------------------------



 



     (6) Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay
(based on your then-current rate of base salary). Any vested amounts deferred by
you under one or more Broadcom non-qualified deferred compensation programs
subject to Section 409A that remain unpaid on your Date of Termination shall be
paid at such time and in such manner as set forth in each applicable plan or
agreement governing the payment of those deferred amounts, subject, however, to
the deferred payment provisions of Subsection (8) below. Any other vested
amounts owed to you under any other compensation plans or programs will be paid
to you in accordance with the terms and provisions of each such applicable plan
or program.
     (7) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided or that you are eligible to receive under any
plan, program, policy, practice, contract, agreement, etc. of Broadcom and its
affiliated companies, including (without limitation) any benefits payable to you
under a plan, policy, practice, contract or agreement referred to in Section 11
of the Appendix (all such other amounts and benefits being hereinafter referred
to as “Other Benefits”), in accordance with the terms of such plan, program,
policy, practice, contract or agreement. However, the payment of such Other
Benefits shall be subject to any applicable deferral period under Subsection
(8) below to the extent such benefits constitute items of deferred compensation
subject to Section 409A.
               Notwithstanding the foregoing provisions of this Subsection (7),
in no event shall you be allowed to participate in the Broadcom Corporation 1998
Employee Stock Purchase Plan, as amended and restated, or the 401(k) Employee
Savings Plan following your Date of Termination or to receive any substitute
benefits hereunder in replacement of those particular benefits, but you shall be
entitled to the full value of any benefits accrued under such plans prior to
your Date of Termination.
     (8) Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
          A. Notwithstanding any provision in this Letter Agreement to the
contrary other than Subsection (8)B below, no payment or benefit under the
Program that constitutes an item of deferred compensation under Section 409A and
becomes payable in connection with your termination of employment will be made
to you prior to the earlier of (i) the first day of the seventh (7th) month
following the date of your Separation from Service or (ii) the date of your
death, if you are deemed to be a Specified Employee at the time of such
Separation from Service and such delayed commencement is otherwise required to
avoid a prohibited distribution under Section 409A(a)(2) of the Code. Any cash
amounts to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of

6



--------------------------------------------------------------------------------



 



the applicable deferral period, all payments and benefits deferred pursuant to
this Subsection (8)A (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
provided to you in a lump sum, either from the grantor trust or by Broadcom
directly, on the first day of the seventh (7th) month after the date of your
Separation from Service or, if earlier, the first day of the month immediately
following the date Broadcom receives proof of your death. Any remaining payments
due under the Program will be paid in accordance with the normal payment dates
specified herein.
          B. The portion of your Lump Sum Health Care Payment that is not in
excess of the applicable dollar amount in effect under Section 402(g)(1)(B) of
the Code for the calendar year in which your Separation form Service occurs
shall not be subject to the Subsection (8)A deferred payment requirement. If the
Lump Sum Health Care Benefit does not exceed such dollar amount, then the
deferred payment provisions of Subsection (8)A shall not be applicable to the
Lump Sum Insurance Benefit Payment to the extent the dollar amount of that
payment, when added to the Lump Sum Health Care Payment, does not exceed the
applicable dollar amount in effect under Section 402(g)(1)(B) of the Code for
the calendar year in which your Separation form Service occurs.
          C. It is the intent of the parties that the provisions of this Letter
Agreement comply with all applicable requirements of Section 409A. Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this Letter Agreement would otherwise contravene the applicable requirements or
limitations of Section 409A, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Section 409A and the applicable Treasury
Regulations thereunder.
     (9) Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Subsections (1), (2)(ii) and
(10) of this Letter Agreement are, in addition to your satisfaction of the
Release Condition, also subject to your compliance with each of the following
covenants during the one (1)-year period measured from your Date of Termination,
and those enumerated severance benefits will immediately cease or be reduced in
accordance herewith should you breach any of the following covenants:
     A. You shall not directly or indirectly encourage or solicit any employee,
consultant or independent contractor to leave the employ or service of Broadcom
(or any affiliated company) for any reason or interfere in any other manner with
any employment or service relationships at the time existing between Broadcom
(or any affiliated company) and its employees, consultants and independent
contractors.
     B. You shall not directly or indirectly solicit or otherwise induce any
vendor, supplier, licensor, licensee or other business affiliate of Broadcom (or
any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.

7



--------------------------------------------------------------------------------



 



     C. You shall not, whether on your own or as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
capacity, directly or indirectly render, anywhere in the United States, services
of any kind or provide any advice or assistance to any business, enterprise or
other entity that is engaged in any line of business that competes with one or
more of the lines of business that were conducted by Broadcom during the Term of
your employment or that are first conducted after your Date of Termination but
which you were aware were under serious consideration by Broadcom prior to your
Date of Termination, except that you make a passive investment representing an
interest of less than one percent (1%) of an outstanding class of
publicly-traded securities of any corporation or other enterprise.
     D. You shall not, directly or indirectly, make any adverse, derogatory or
disparaging statements, whether orally or in writing, to any person or entity
regarding (i) Broadcom, any members of the Board of Directors or any officers,
members of management or shareholders of Broadcom or (ii) any practices,
procedures or business operations of Broadcom (or any affiliated company).
     Should you breach any of the restrictive covenants set forth in this
Subsection (9), then you shall immediately cease to be entitled to any Gross-Up
Payment under Subsection 10 below or any Cash Severance Payments pursuant to
Subsection (1) in excess of the greater of (i) 0.5 times the sum of (A) your
annual rate of base salary (using your then current rate or, if you terminate
your employment for Good Reason pursuant to Subsection 3(ii) of the attached
Appendix due to an excessive reduction in your base salary, then your rate of
base salary immediately before such reduction) and (B) the average of your
actual annual bonuses for the three calendar years (or such fewer number of
calendar years of employment with Broadcom) immediately preceding the calendar
year in which such termination of employment occurs (which minimum amount
represents partial consideration for your satisfaction of the Release
Consideration) or (ii) the actual Cash Severance Payments you have received
through the date of such breach. In addition, all Additional Monthly Vesting of
any stock options, restricted stock units, other equity awards or unvested share
issuances outstanding at the time of such breach shall cease as of the month in
which such breach occurs, and no further Additional Monthly Vesting shall occur
thereafter. Broadcom shall also be entitled to recover at law any monetary
damages for any additional economic loss caused by your breach and may, to the
maximum extent allowable under applicable law, seek equitable relief in the form
of an injunction precluding you from continuing such breach.
          (10) Tax Gross-Up Payment.
          A. In the event that (i) any payments or benefits to which you become
entitled in accordance with the provisions of this Letter Agreement or any other
agreement with Broadcom constitute a parachute payment under Section 280G of the
Code (collectively, the “Parachute Payment”) subject to the excise tax imposed
under Section 4999 of the Code or any

8



--------------------------------------------------------------------------------



 



interest or penalties related to such excise tax (with such excise tax and
related interest and penalties to be collectively referred to as the “Excise
Tax”) and (ii) it is determined by an independent registered public accounting
firm selected by Broadcom from among the largest four accounting firms in the
United States (the “Accounting Firm”) that the Present Value (measured as of
effective date of the Change in Control) of your aggregate Parachute Payment
exceeds one hundred twenty percent (120%) of your Permissible Parachute Amount,
then you will be entitled to receive from Broadcom an additional payment (the
“Gross-Up Payment”) in a dollar amount such that after your payment of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, you retain a net
amount equal to the Excise Tax imposed upon your aggregate Parachute Payment.
Notwithstanding the foregoing, you shall not be entitled to any Gross-Up Payment
unless there is compliance with each of the Severance Benefit Requirements set
forth above.
          For purposes of determining your eligibility for such Gross-Up
Payment, the following definitions will be in effect:
          “Present Value” means the value, determined as of the date of the
Change in Control, of each payment or benefit in the nature of compensation to
which you become entitled in connection with the Change in Control or your
subsequent termination of employment with Broadcom that constitutes a Parachute
Payment. The Present Value of each such payment or benefit shall be determined
in accordance with the provisions of Code Section 280G(d)(4), utilizing a
discount rate equal to one hundred twenty percent (120%) of the applicable
Federal rate in effect at the time of such determination, compounded
semi-annually to the effective date of the Change in Control.
          “Permissible Parachute Amount” means a dollar amount equal to the 2.99
times the average of your W-2 wages from Broadcom for the five (5) calendar
years (or such fewer number of calendar years) completed immediately prior to
the calendar year in which the Change in Control is effected.
          Should the aggregate Present Value (measured as of the Change in
Control) of your aggregate Parachute Payment not exceed one hundred twenty
percent (120%) of your Permissible Parachute Amount, then no Gross-Up Payment
will be made to you, and your payments and benefits under this Letter Agreement
shall instead be subject to reduction in accordance with the benefit limitation
provisions of Subsection (11).
          B. All determinations as to whether any of the payments or benefits to
which you become entitled in accordance with the provisions of this Letter
Agreement or any other agreement with Broadcom constitute a Parachute Payment,
whether a Gross-Up Payment is required with respect to any Parachute Payment,
the amount of such Gross-Up Payment, and any other amounts relevant to the
calculation of such Gross-Up Payment, will be made by the Accounting Firm. Such
Accounting Firm will make the applicable determinations (the “Gross-Up
Determination”), together with detailed supporting calculations regarding the
amount of the Excise Tax, any required Gross-Up Payment and any other relevant
matter, within thirty (30) days after the date of your Separation from Service.
In making the Gross-Up Determination, the

9



--------------------------------------------------------------------------------



 



Accounting Firm shall make a reasonable determination of the value of the
restrictive covenants to which you will be subject under Subsection 9, and the
amount of your potential Parachute Payment shall accordingly be reduced by the
value of those restrictive covenants to the extent consistent with Code
Section 280G and the Treasury Regulations thereunder. The Gross-Up Determination
made by the Accounting Firm will be binding upon both you and Broadcom. The
Gross-Up Payment (if any) determined on the basis of the Gross-Up Determination
shall be paid to you or on your behalf within ten (10) business days after the
completion of such Determination or (if later) at the time the related Excise
Tax is remitted to the appropriate tax authorities.
          C. In the event that your actual Excise Tax liability is determined by
a Final Determination to be greater than the Excise Tax liability taken into
account for purposes of any Gross-Up Payment or Payments initially made to you
pursuant to the provisions of Subsection (10)B, then within thirty (30) days
following that Final Determination, you shall notify Broadcom of such
determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new Excise Tax calculation based upon that Final
Determination and provide both you and Broadcom with the supporting calculations
for any supplemental Gross-Up Payment attributable to that excess Excise Tax
liability. Broadcom shall make the supplemental Gross-Up payment to you within
ten (10) business days following the completion of the applicable calculations
or (if later) at the time such excess tax liability is remitted to the
appropriate tax authorities. In the event that your actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment initially made to you
pursuant to the provisions of Subsection (10)B, then you shall refund to
Broadcom, promptly upon receipt (but in no event later than ten (10) business
days after such receipt), any federal or state tax refund attributable to the
Excise Tax overpayment. For purposes of this Subsection (10)C, a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (i) agreed to by both you and Broadcom or (ii) sustained by a court of
competent jurisdiction in a decision with which both you and Broadcom concur or
with respect to which the period within which an appeal may be filed has lapsed
without a notice of appeal being filed.
          D. Should the Accounting Firm determine that any Gross-Up Payment made
to you was in fact more than the amount actually required to be paid to you in
accordance with the provisions of Subsection (10)B, then you will, at the
direction and expense of Broadcom, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, Broadcom, and otherwise
reasonably cooperate with Broadcom to correct such overpayment. Furthermore,
should Broadcom decide to contest any assessment by the Internal Revenue Service
of an Excise Tax on one or more payments or benefits provided you under this
Letter Agreement or otherwise, you will comply with all reasonable actions
requested by Broadcom in connection with such proceedings, but shall not be
required to incur any out-of-pocket costs in so doing.
          E. Notwithstanding anything to the contrary in the foregoing, any
Gross-Up Payments due you under this Subsection (10) shall be subject to the
hold-back provisions of Subsection (8). In addition, no Gross-Up Payment shall
be made later than the end of the calendar year following the calendar year in
which the related taxes are remitted to the

10



--------------------------------------------------------------------------------



 



appropriate tax authorities or such other specified time or schedule that may be
permitted under Section 409A of the Code. To the extent you become entitled to
any reimbursement of expenses incurred at the direction of Broadcom in
connection with any tax audit or litigation addressing the existence or amount
of the Excise Tax, such reimbursement shall be paid to you no later than the
later of (i) the close of the calendar year in which the Excise Tax that is the
subject of such audit or litigation is paid by you or (ii) the end of the sixty
(60)-day period measured from such payment date. If no Excise Tax liability is
found to be due as a result of such audit or litigation, the reimbursement shall
be paid to you no later than the later of (i) the close of the calendar year in
which the audit is completed or there is a final and non-appealable settlement
or other resolution of the litigation or (ii) the end of the sixty (60)-day
period measured from the date the audit is completed or the date the litigation
is so settled or resolved.
          (11) Benefit Limitation. The provisions of this Subsection 11 shall be
applicable in the event (i) any payments or benefits to which you become
entitled in accordance with the provisions of this Letter Agreement or any other
agreement with Broadcom would otherwise constitute a Parachute Payment that is
subject to the Excise Tax and (ii) it is determined by the Accounting Firm that
the Present Value (measured as of effective date of the Change in Control) of
your aggregate Parachute Payment does no exceed one hundred twenty percent
(120%) of your Permissible Parachute Amount or you are not otherwise entitled to
the Gross-Up Payment by reason of your failure to comply with your restrictive
covenants under Subsection (9) or any other of your Severance Benefit
Requirements.
          In such event, those payments and benefits will be subject to
reduction to the extent necessary to assure that you receive only the greater of
(i) your Permissible Parachute Amount or (ii) the amount which yields you the
greatest after-tax amount of benefits after taking into account any excise tax
imposed under Section 4999 of the Code on the payments and benefits provided to
you under this Letter Agreement (or on any other benefits to which you may be
entitled in connection with a change in control or ownership of Broadcom or the
subsequent termination of your employment with Broadcom). To the extent any such
reduction is required, the dollar amount of your Cash Severance under Subsection
(1) of this Letter Agreement will be reduced first, with such reduction to be
effected pro-rata as to each payment, then the dollar amount of your Lump Sum
Health Care and Insurance Benefit Payments shall each be reduced pro-rata, next
the number of options or other equity awards that are to vest on an accelerated
basis pursuant to Subsection (2) of this Letter Agreement shall be reduced
(based on the value of the parachute payment resulting from such acceleration)
in the same chronological order in which awarded, and finally your remaining
benefits will be reduced in a manner that not result in any impermissible
deferral or acceleration of benefits under Section 409A.
          Notwithstanding the foregoing, in determining whether the benefit
limitation of this Subsection (11) is exceeded, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Subsection (9) of this Letter Agreement, and the amount of
your potential Parachute Payment shall accordingly be reduced by the value of
those restrictive covenants to the extent consistent with Code Section 280G and
the Treasury Regulations thereunder.

11



--------------------------------------------------------------------------------



 



          (12) Other Terminations. If your employment is terminated during the
Term for Cause or by reason of your death or Disability, or you terminate your
employment during the Term without Good Reason, your participation in the
Program shall terminate without any further obligations of Broadcom to you or
your legal representatives under the Program, other than for timely payment of
the Accrued Obligations owed you and the payment or provision of any Other
Benefits to which you are entitled. However, in the event your employment is
terminated during the Term by reason of your death or Disability, then
(i) Broadcom shall also timely pay any bonuses to which you are entitled in
accordance with Subsection (4) above to you or your legal representative,
subject to any required holdback under Subsection (8) and, (ii) notwithstanding
any less favorable terms in any stock option or other equity award agreement or
plan or this Program, any unvested portion of any stock options, restricted
stock units or other equity awards granted to you by Broadcom, whether before or
after the date of this Letter Agreement, shall immediately vest in full on your
Date of Termination and remain exercisable by you or your legal representative
for 12 months after the Date of Termination. The shares of Broadcom Class A
common stock subject to any restricted stock unit award that vests on an
accelerated basis in accordance with the foregoing shall be issued within the
sixty (60) day period measured from the date of your Separation from Service due
to your death or Disability, but in no event later than the next
regularly-scheduled share issuance date for that restricted stock unit award
date (currently, the 5th day of February, May, August and November each year)
following the date of your Separation from Service, unless subject to further
deferral pursuant to the provisions of Subsection (8) above.
          (13) The provisions of this Letter Agreement apply only (i) in the
event of a Change of Control followed by a subsequent termination of your
employment by Broadcom without Cause or by you for Good Reason or (ii) in the
event of your death or Disability. In all other events where your employment is
terminated, Broadcom’s normal severance policies will apply.

12



--------------------------------------------------------------------------------



 



          To acknowledge your participation in the Program pursuant to the terms
and provisions of this Letter Agreement and the attached Appendix and your
understanding of its terms and conditions, please sign, date and return the
enclosed copy of this Letter Agreement.

            Broadcom Corporation
      By:   /s/ Scott A. McGregor         Scott A. McGregor        President and
Chief Executive Officer     

ACCEPTANCE
          I hereby accept all of the terms and conditions of the Letter
Agreement, including the revised Appendix thereto, and agree to be bound by all
those terms and conditions.

                  /s/ Robert L. Tirva       Robert L. Tirva        Dated: August
18, 2008   

13



--------------------------------------------------------------------------------



 



         

APPENDIX
to
CHANGE IN CONTROL SEVERANCE PROGRAM
     This appendix sets forth terms and conditions of the special change in
control severance benefit program (“Program”) of Broadcom Corporation (together
with any successor thereto, “Broadcom”) applicable to certain key executives.
This Appendix is to be construed in conjunction with, and is made a part of, the
Letter Agreement evidencing your continued participation in the Program.
Eligibility for the Program is limited to executives who execute the Letter
Agreement evidencing their eligibility. Defined terms apply both to the Letter
Agreement and this Appendix.
          1. Change of Control. For purposes of the Program, a “Change of
Control” shall mean a change in ownership or control of Broadcom effected
through any of the following transactions:
          (i) a shareholder-approved merger, consolidation or other
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding securities of the successor
corporation are immediately after such transaction, beneficially owned, directly
or indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
          (ii) a shareholder-approved sale, transfer or other disposition of all
or substantially all of Broadcom’s assets,
          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction involve a direct issuance from Broadcom or the acquisition of
outstanding securities held by one or more of Broadcom’s existing shareholders,
or
          (iv) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

14



--------------------------------------------------------------------------------



 



          2. Cause. Broadcom may terminate your employment with or without
Cause. As used herein, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board that any of the following events or
contingencies exists or has occurred:
     (i) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
     (ii) You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;
     (iii) You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under 1934 Act shall not be deemed a material violation for purposes of
this Subsection 2(iii). Furthermore, with respect to filing reports or
certifications you are required to provide under the 1934 Act, with respect to a
transaction’s compliance with the requirements of Rule 144 under the Securities
Act of 1933, as amended or with respect to the implementation of your 10b5-1
Plan, you shall not have committed a material violation for purposes of this
Subsection 2(iii) if the violation occurred because you relied in good faith on
a certification or certifications provided by Broadcom or an authorized employee
or agent of Broadcom, unless you knew or should have known after reasonable
diligence that such certification was inaccurate, or upon the processes or
actions of the securities brokerage firm handling your transactions in Broadcom
equities provided that you have used a nationally recognized securities
brokerage firm with substantial prior experience in and established regular
procedures for handling option and equity transactions by executive officers of
public companies in the United States; or;
     (iv) You willfully and knowingly participate in the preparation or release
of false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading.

15



--------------------------------------------------------------------------------



 



     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Cause under the Program and this revised
Appendix.
     No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
     If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.
          3. Good Reason. You may terminate your employment for Good Reason at
any time within the twenty-four (24)-month period measured from the effective
date of a Change in Control that occurs during the Term. For purposes of the
Program, “Good Reason” shall mean:
     (i) except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the date of the Letter Agreement, or any other action by Broadcom that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
     (ii) a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the Letter Agreement or as the same may be
increased from time-to-time during the Term;
     (iii) any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash

16



--------------------------------------------------------------------------------



 



incentive awards from the levels in effect on the date of the Letter Agreement
by more than fifteen percent (15%) in the aggregate; provided, however, that
(i) a reduction in your bonuses or cash incentive awards that is part of a
broad-based reduction in corresponding bonuses or awards for management
employees and pursuant to which your bonuses or awards s are not reduced by a
greater percentage than the reductions applicable to other management employees
and (ii) a reduction in your bonuses and other cash incentive awards occurring
as a result of your failure or Broadcom’s failure to satisfy performance
criteria applicable to such bonuses or awards shall not constitute Good Reason;
     (iv) Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the
Letter Agreement;
     (v) any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
     (vi) any failure by Broadcom to comply with and satisfy Section 13 of this
Appendix after receipt of written notice from you of such failure and a
reasonable cure period of not less than thirty (30) days.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Good Reason under the Program and this revised
Appendix.
     Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Subsections 3(ii) or 3(iii)
and that is cured within ten (10) days of your notifying Broadcom of such action
or inaction shall not constitute Good Reason. Furthermore, no act, occurrence or
condition set forth in this Section 3 shall constitute Good Reason if you
consent in writing to such act, occurrence or condition, whether such consent is
delivered before or after the act, occurrence or condition comes to pass.
          4. Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.
          5. Death. Your employment shall terminate automatically upon your
death.
          6. Disability. If your Disability occurs during the Term and no
reasonable accommodation is available to permit you to continue to perform the
essential duties and responsibilities of your position, Broadcom may give you
written notice of its intention to terminate your employment. In such event,
your employment with Broadcom shall terminate effective on the 30th day after
you receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full-time basis for one
hundred eighty (180) consecutive business days as a result of incapacity due to
mental or physical illness that is (i) determined to

17



--------------------------------------------------------------------------------



 



be total and permanent by two (2) physicians selected by Broadcom or its
insurers and reasonably acceptable to you or your legal representative and
(ii) entitles you to the payment of long-term disability benefits from
Broadcom’s long-term disability plan commencing immediately on the Disability
Effective Date.
          7. Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
          8. Date of Termination. “Date of Termination” means (i) if your
employment is terminated by Broadcom or by you for any reason other than death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (subject to the limitations set forth above in the
definition of Notice of Termination), as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.
          9. Separation from Service. For purposes of the Program, “Separation
from Service” means the cessation of your Employee status and shall be deemed to
occur at such time as the level of the bona fide services you are to perform in
Employee status (or as a consultant or other independent contractor) permanently
decreases to a level that is not more than twenty percent (20%) of the average
level of services you rendered in Employee status during the immediately
preceding thirty-six (36) months (or such shorter period for which you may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A. In addition to the foregoing, a
Separation from Service will not be deemed to have occurred while you are on a
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six (6) months or any longer period for which you are provided with a
right to reemployment with Broadcom by either statute or contract, provided,
however, that in the event of a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes you to be unable to perform your duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and you
are not provided with a right to reemployment by either statute or contract,
then you will be deemed to have Separated from Service on the first day
immediately following the expiration of the applicable six (6)-month or
twenty-nine (29)-month period.

18



--------------------------------------------------------------------------------



 



          For purposes of determining whether a Separation from Service has
occurred, you will be deemed to continue in “Employee” status for so long as you
remain in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
          “Employer Group” means Broadcom and any other corporation or business
controlled by, controlling or under common control with, Broadcom, as determined
in accordance with Sections 414(b) and (c) of the Code and the Treasury
Regulations thereunder, except that in applying Sections 1563(1), (2) and
(3) for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations.
          10. Specified Employee. For purposes of the Program, “Specified
Employee” means a “key employee” (within the meaning of that term under Code
Section 416(i)). Accordingly, you will be deemed to be a Specified Employee if
you are, as of the last day of any calendar year:
               (i) an officer of Broadcom whose annual compensation from
Broadcom and any other members of the Employer Group is in the aggregate greater
than the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided
that no more than fifty (50) officers of Broadcom shall be determined to be
Specified Employees as of the relevant determination date;
               (ii) a five percent (5%) owner of Broadcom or any other member of
the Employer Group; or
               (iii) a one percent (1%) owner of Broadcom or any other member of
the Employer Group whose annual compensation from Broadcom and any other members
of the Employer Group is in the aggregate more than $150,000.
          The Specified Employees shall be determined as of the last day of each
calendar year. If you are determined to be a Specified Employee on any such
date, you will be considered a Specified Employee for purposes of the Program
during the period beginning on the April 1 of the following year and ending on
the March 31 of the next year thereafter.
          For purposes of determining an officer’s compensation when identifying
Specified Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)—2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)—2(d), 2(e) and 2(g).
          11. Non-exclusivity of Rights. Nothing in the Program shall prevent or
limit your continuing or future participation in any plan, program, policy or
practice provided by Broadcom or any other member of the Employer Group during
your period of employment with

19



--------------------------------------------------------------------------------



 



Broadcom and for which you may qualify, nor, subject to Subsection (2) of the
accompanying Letter Agreement, shall anything herein limit or otherwise affect
such rights as you may have under any contract or agreement with Broadcom or any
other member of the Employer Group. Amounts that are vested benefits or that you
are otherwise entitled to receive under any plan, policy, practice or program of
or any contract or agreement with Broadcom or any other member of the Employer
Group on or subsequent to your Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by the Program.
          12. Full Settlement.
          (a) Except as specifically set forth in this Appendix or the
accompanying Letter Agreement, Broadcom’s obligation to make the payments
provided for in the Program and otherwise to perform its obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that Broadcom may have against you or others, except only
for any advances made to you or for taxes that Broadcom is required to withhold
by law. In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of the Program, and such amounts shall not be reduced whether or not
you obtain other employment.
          (b) You will not become eligible to receive any of the payments and
benefits provided under Subsections 1(a), (b), (c) and (d) and Subsection 10 of
the Program unless you execute and deliver to Broadcom, within twenty one
(21) days after your Date of Termination (or within forty-five (45) days after
such Date of Termination, to the extent such longer period is required under
applicable law), a general release in a form acceptable to Broadcom (the
“Required Release”) that (i) releases Broadcom and its subsidiaries, officers,
directors, employees, and agents from all claims you may have relating to your
employment with Broadcom and the termination of that employment, other than
claims relating to any benefits to which you become entitled under the Program,
and (ii) becomes effective in accordance with applicable law upon the expiration
of any applicable revocation period.
          13. Successors.
               (a) The Program is personal to you and shall not be assignable by
you otherwise than by will or the laws of descent and distribution. The Program
shall inure to the benefit of and be enforceable by your legal representatives.
               (b) The Program shall inure to the benefit of and be binding upon
Broadcom and its successors and assigns.
               (c) Broadcom will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Broadcom to assume expressly
and agree to perform its obligations under the Program in the same manner and to
the same extent that Broadcom would be required to perform those obligations if
no such succession had taken place. As used in the Program, “Broadcom” shall
include any successor to its business and/or assets as aforesaid that assumes
and agrees to perform the obligations created by the Program by operation of law
or otherwise.

20



--------------------------------------------------------------------------------



 



          14. Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES
BETWEEN YOU AND BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH
THE NEW AGREEMENT (OR THE ORIGINAL LETTER AGREEMENT) OR THE BENEFITS PROVIDED
UNDER THE PROGRAM AS SET FORTH HEREIN OR THE VALIDITY, CONSTRUCTION, PERFORMANCE
OR TERMINATION OF THE NEW AGREEMENT (OR THE ORIGINAL LETTER AGREEMENT) SHALL BE
SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH YOU
ARE (OR HAVE MOST RECENTLY BEEN) EMPLOYED BY BROADCOM (OR ANY PARENT OR
SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE ARBITRATION PROCEEDINGS SHALL
BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND (ii) THE FEDERAL
ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL
AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE
TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE SUBJECT TO
CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE PROVISIONS AND
STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF ARBITRATION AWARDS.
THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY’S COSTS, INCLUDING, BUT NOT LIMITED TO, EXPENSES AND REASONABLE
ATTORNEY’S FEES. HOWEVER, THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS
UNIQUE TO ARBITRATION SHALL IN ALL EVENTS BE PAID BY BROADCOM. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING,
EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY
PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW,
THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT
CONFIDENTIAL.
          15. Governing Law. The laws of California shall govern the validity
and interpretation of the Program, without resort to that State’s rules
governing conflicts of laws.
          16. Captions. The captions of this Appendix are not part of the
provisions of the Program and shall have no force or effect.
          17. Amendment. The Program may not be amended or modified with respect
to you other than by a written agreement executed by you and Broadcom or your
and its respective successors and legal representatives.

21



--------------------------------------------------------------------------------



 



          18. Notices. All notices and other communications under the Letter
Agreement shall be in writing and shall be given by hand delivery to the other
party, by overnight courier or by registered or certified mail, return receipt
requested, postage prepaid, addressed (if to you) at the address you last
provided in writing to Broadcom, and if to Broadcom, as follows:
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Attention: Chief Executive Officer
          Notice and communications shall be effective when actually received by
the addressee. Neither your failure to give any notice required by the Program,
nor defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Program unless, and only to the extent that,
Broadcom is actually and materially prejudiced thereby.
          19. Severability. If any provision of the Letter Agreement or this
revised Appendix as applied to any party or to any circumstance should be
adjudged by a court of competent jurisdiction or determined by an arbitrator to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the court
or determined by the arbitrator, the application of any other provision of the
Letter Agreement or this revised Appendix, or the enforceability or invalidity
of the Letter Agreement or revised Appendix as a whole. Should any provision of
the Letter Agreement or the revised Appendix become or be deemed invalid,
illegal or unenforceable in any jurisdiction by reason of the scope, extent or
duration of its coverage, then such provision shall be deemed amended to the
extent necessary to conform to applicable law so as to be valid and enforceable
or, if such provision cannot be so amended without materially altering the
intention of the parties, then such provision will be stricken, and the
remainder of the Letter Agreement or the revised Appendix, as the case may be,
shall continue in full force and effect.
          20. Withholding Taxes. Broadcom shall withhold from any amounts
payable under the Program all Federal, state, local or foreign taxes required to
be withheld pursuant to any applicable law or regulation.
          21. No Waiver. Your failure or Broadcom’s failure to insist upon
strict compliance with any provision hereof or any other provision of the
Program or the failure to assert any right you or Broadcom may have hereunder,
including, without limitation, your right to terminate employment for Good
Reason, shall not be deemed to be a waiver of the application of such provision
or right with respect to any subsequent event or the waiver of any other
provision or right of the Program.

22